— Per Curiam.
By decision dated May 17, 1989, respondent was suspended by this Court for a period of two years, effective October 16, 1989 (see, *951Matter of Bowen, 150 AD2d 905 [May 1989], Iv denied 74 NY2d 610). He now applies for reinstatement.
Our examination of respondent’s application indicates that he has complied with the requirements of section 806.12 (b) of this Court’s rules regarding reinstatement (22 NYCRR part 806). Petitioner has advised that it takes no position with respect to respondent’s application. The application is granted and respondent is reinstated to the practice of law, effective immediately.
Mikoll, J. P., Yesawich Jr., Mercure, Mahoney and Casey, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.